Case 1:19-cv-00138 Document 111 Filed on 10/01/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 01, 2019
                                                                David J. Bradley, Clerk
Case 1:19-cv-00138 Document 111 Filed on 10/01/19 in TXSD Page 2 of 2
